—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondent’s motion to dismiss this special proceeding seeking to vacate an arbitration award (see, CPLR 7511). Because petitioner sought to vacate the award more than “ninety days after its delivery” (CPLR 7511 [a]), the proceeding is time-barred (see, Matter of State Farm Mut. Auto. Ins. Co. v Elias, 221 AD2d 547; Lopez v Coughlin, 220 AD2d 349; Fabiano v Country-Wide Ins. Co., 150 AD2d 337, 338; Matter of Malatestinic v Board of Educ., 132 AD2d 661, 662; see also, Heidelberger v Cooper, 300 NY 502). (Appeal from Order of Supreme Court, Monroe County, Siracuse, J. — Arbitration.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.